IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-90,248-01 & WR-90,248-02


                      EX PARTE STEVEN MAJID HAMIDI, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. CR2014-014-001 & CR2014-015-001
               IN THE 207TH DISTRICT COURT FROM COMAL COUNTY


       Per curiam. YEARY , J., filed a dissenting opinion in which SLAUGHTER , J. joined.

                                            ORDER

       Applicant pleaded guilty to retaliation and aggravated robbery and was sentenced to thirty

years’ imprisonment for each charge. Applicant filed these applications for writs of habeas corpus

in the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because trial counsel

allowed him to plead true to enhancement convictions from foreign jurisdictions that, at the time of

the prosecution, were not legally eligible to enhance these charges based on the law applicable in the

enhancement conviction’s jurisdiction. Applicant has alleged facts that, if true, might entitle him

to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Diremiggio v. State, 637 S.W.2d 926, 928–29 (Tex.
                                                                                                       2

Crim. App. 1982). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to provide a supplemental response to Applicant’s claim. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by

counsel. If the trial court elects to hold a hearing, it shall determine if Applicant is represented by

counsel, and if not, whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make supplemental findings of fact and conclusions of law as to whether

trial counsel’s performance was deficient and Applicant would have insisted on a trial but for

counsel’s alleged deficient performance. The trial court shall make specific findings addressing how

counsel advised Applicant about the applicable punishment range, and whether counsel obtained a

ruling on his motion to quash the indictment. The trial court shall make further specific findings

determining whether the enhancement allegations were final and eligible as enhancements under the

law of the jurisdiction of conviction. The trial court may make any other findings and conclusions

that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the records developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        3

Filed: April 14, 2021
Do not publish